Citation Nr: 0947082	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran's DD form 214 indicates he had active service 
from January 1968 to October 1971.  It also reflects one 
year, one month, and eight days of service prior to that 
period.  Similarly, the Veteran's NGB form 22s indicate that 
he also served in the Army National Guard of Missouri from 
February 1974 to October 1974 and April 1985 to May 1996.  
However, the most recent NGB form 22 of record reflects nine 
years, nine months, and 26 days of reserve component status 
prior to April 1985.

This matter arises before the Board of Veterans' Appeals 
(Board) from January 2006, November 2007, and April 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.	In its January 2003 rating decision, the RO denied the 
Veteran's low back claim because his disability was not 
incurred in service or caused by service.  The Veteran did 
not appeal the decision, and it became final.

2.	Evidence received subsequent to the January 2003 rating 
decision does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  The competent evidence of record shows that the Veteran's 
tinnitus is related to his period of active military 
service, to include acoustic trauma due to military noise 
exposure.    

4.  The competent evidence of record does not show that the 
Veteran has a current right ear hearing loss disability.

5.  The competent evidence of record does not show that the 
Veteran's left ear hearing loss disability is related to 
his period of active military service, to include acoustic 
trauma due to military noise exposure, or that it 
manifested to a compensable degree within one year of 
discharge.    


CONCLUSIONS OF LAW

1.	The January 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998). 
 
2.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine is not 
reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2009).  

3.   Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); C.F.R. 
§§ 3.159, 3.303 (2009).

4.	Right ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

5.   Left ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO sent the Veteran VCAA notice letters in October 2005, 
April 2007, and January 2008 describing what the evidence 
must show to establish entitlement to service connection for 
his claimed disorders and describing the types of evidence 
that the Veteran should submit in support of his claims.  The 
RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The April 2007 and January 2008 VCAA 
notice letters also addressed the elements of degree of 
disability and effective date.  The Board notes that the 
Veteran was not provided notice regarding the evidence and 
information necessary to establish a disability rating and 
effective date in accordance with Dingess v. Nicholson for 
his claim for a low back disability.  19 Vet. App. 473, 484 
(2006).  However, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim. 
 Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned have been rendered 
moot, and the absence of notice regarding these elements 
should not prevent a Board decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other 
grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 
U.S. (April 21, 2009).

In particular regard to the additional notice requirements 
relevant to the Veteran's request to reopen his claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, the Board notes that the RO 
explained in the October 2005 VCAA notice letter that the 
Veteran's claim was previously denied, he was notified of the 
decision, and that the decision had become final.  The RO 
also explained that VA needed new and material evidence in 
order to reopen the Veteran's claim and defined new and 
material evidence as evidence submitted to VA for the first 
time that pertained to the reason the claim was previously 
denied and raised a reasonable possibility of substantiating 
the claim.  The RO further explained that the Veteran's claim 
was previously denied because his back disability neither 
occurred in service nor was caused by service.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a 
copy of the January 2006, November 2007, and April 2008 
rating decisions; the February 2007 and January 2009 
statements of the case (SOC); and the January 2009 and August 
2009 supplemental statements of the case (SSOC), which 
cumulatively included a discussion of the facts of the 
claims, notification of the bases of the decisions, a 
description of the pertinent laws and regulations, and a 
summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service 
treatment records identified as relevant to the Veteran's 
claims are associated with the claims folder to the extent 
possible.  The RO also afforded the Veteran with a 
compensation and pension examination in May 2007.

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination obtained 
in this case for the Veteran's tinnitus and hearing loss 
disability was more than adequate, as it was predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  The examination included the 
Veteran's subjective complaints about his disabilities and 
the objective findings needed to rate the disabilities. 
 
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  VA is not required to provide a claimant an 
examination with a request to reopen a previously denied 
claim until and unless new and material evidence has been 
submitted.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for degenerative disc disease of the 
lumbar spine.  By way of background, the Veteran filed a 
claim for this disability in March 1999, which the RO denied 
in an August 1999 rating decision because "the evidence 
fail[ed] to show the [V]eteran incurred a low back condition 
and subsequent low back pain while in active service."  
After the VCAA was passed, the RO sent the Veteran a letter 
stating that his claim was previously not well grounded and 
that it would review his claim again.  The RO then denied the 
Veteran's claim a second time in January 2003 because "this 
condition neither occurred in nor was caused by service."  
The Veteran did not appeal this decision.  Rather, he 
requested to reopen his claim in September 2005.  In January 
2006, the RO found the Veteran did not submit new and 
material evidence because the evidence was either already 
considered or was not material in that there was no medical 
evidence to support his contention that his back disability 
was related to his period of active military service.  The 
Veteran timely filed his notice of disagreement in March 2006 
and his substantive appeal in March 2007, resulting in the 
Board's jurisdiction over his claim.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
degenerative disc disease of the lumbar spine.  This claim is 
based upon the same disability as the Veteran's previous 
claim, which was denied in the August 1999 and January 2003 
rating decisions that became final.  As such, it is 
appropriate for the Board to consider the claim as a request 
to reopen the previously denied claim.  Boggs v. Peake, 520 
F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decisions, 
denied service connection for degenerative disc disease of 
the lumbar spine because the evidence did not show that the 
Veteran's disability occurred in or was caused by his active 
military service.  The Veteran received notification of the 
denial of his claim and was advised regarding his appellate 
rights in August 2000 and January 2003.  However, he did not 
appeal these decisions to the Board, and they became final.  
The evidence of record at the time of the January 2003 rating 
decision included the Veteran's service treatment records, 
the Veteran's August 2000 and July 2001 statements, copies of 
Army National Guard of Missouri records, a VA examination 
dated December 2002, buddy statements dated December 2000, 
and an April 1999 treatment record from the VA Medical Center 
in Leavenworth.  Since the January 2003 rating decision, the 
Veteran identified and the RO obtained medical records from 
the Leavenworth VA Medical Center dated October 2005 and 
March 2006 and the Cameron Regional Medical Center dated 
November 2007.  The Veteran also submitted statements in 
support of his claim in October 2005 and March 2007 and a lay 
statement from his ex-wife in December 2005. 
  
After reviewing the evidence received since January 2003, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the Veteran's claim because 
none of the evidence shows that the Veteran's current 
degenerative disc disease of the lumbar spine occurred in or 
was caused by his period of active military service.  While 
the Veteran has identified new treatment records regarding 
his back disability, none of his treating physicians have 
ever offered an opinion linking his current disability to his 
period of active military service.  In fact, the only 
evidence providing such a link is the various statements made 
by the Veteran throughout the appeal and the lay statements 
of his ex-wife and former servicemen.  According to the 
Veteran, he first injured his back while serving in the 
Kansas National Guard in 1988 lifting a water buffalo trailer 
and injured his back a second time doing sit ups at a weekly 
drill.  As evidence of his contentions, the Veteran cites 
current troubles he experiences with his job as a 
correctional officer in a state prison.  Even though the 
Veteran is presumed credible for the purposes of reopening 
his claim and is capable of providing lay testimony regarding 
the symptoms he observed from his degenerative disc disease, 
neither he nor any of the others who submitted statements in 
support of the Veteran's claim are competent to diagnose the 
etiology of his current disorder or provide a medical nexus 
between his disorder and his period of active service.  

On the contrary, the evidence of record does not support the 
Veteran's contentions.  His medical records establish that he 
is currently diagnosed with a back disability but do not 
include any opinion on its etiology or relation to his period 
of active military service.  The only competent medical 
opinion of record was provided by a VA examiner during a 
compensation and pension examination in December 2002, before 
the Veteran asked VA to reopen his claim.  According to the 
examiner, arthritis most likely resulted from years of 
farming and working as a mechanic, and neither injury in 
service was severe enough to cause the Veteran's current 
arthritis.  

Therefore, the Board finds that the factual and legal status 
of the Veteran's claim is essentially the same as it was in 
1999 and 2003.  There is a complete lack of medical evidence 
to indicate a relationship between the Veteran's post-service 
degenerative disc disease and his period of active service.  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions of medical causation are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  There was no medical 
evidence when the RO denied the Veteran's claim in January 
2003 that indicated that degenerative disc disease was 
somehow related to the Veteran's military service, and there 
remains a lack of such evidence.  Accordingly, the Board 
finds that the evidence received subsequent to January 2003 
is not new and material and does not serve to reopen the 
claim for service connection for degenerative disc disease.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Hearing Loss and Tinnitus

The Veteran contends that he was subjected to weapons fire 
during his time in an armored division during his period of 
active military and National Guard service.  Service 
connection may be granted for disability or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  As a 
general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability, (2) the existence of the disease or 
injury in service, and (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009). VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The medical evidence of record shows that the Veteran 
currently suffers from a left ear hearing impairment but not 
a right ear hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2009).   Indeed, the Veteran exhibited 
pure tone thresholds in decibels (dB) of 10 dB at 500 Hertz 
(Hz), 15 dB at 1000 Hz, 15 dB at 2000 Hz, 25 dB at 3000 Hz, 
and 30 dB at 4000 Hz for the right ear and 10 dB at 500 Hz, 
10 dB at 1000 Hz, 10 dB at 2000 Hz, 40 dB at 3000 Hz, and 50 
dB at 4000 Hz for the left ear with speech recognition scores 
of 94 percent for the right ear and 90 percent for the left 
ear at the May 2007 VA audiological examination.  The 
examiner diagnosed the Veteran with a mildly asymmetrical 
high frequency sensorineural hearing loss of mild to moderate 
degree from 4000 Hz and above in the right ear with an 
impairment of moderate to moderately severe degree from 3000 
Hz and above in the left ear.  The Veteran's private 
audiologist provided an audiogram dated June 2009.  However, 
this private audiogram shows pure tone thresholds exhibited 
by the Veteran depicted by graph and was not interpreted in 
decibels for each frequency depicted in the audiogram.  The 
Board may not interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Thus, the only evidence of the Veteran's current 
level of hearing loss is the May 2007 VA examiners findings.

The competent medical evidence also shows that the Veteran 
currently suffers from bilateral tinnitus.  Both the May 2007 
and June 2009 audiological reports contain diagnoses of 
bilateral tinnitus.  The Board additionally notes that the 
Veteran is competent to report the observable manifestations 
of his claimed tinnitus, and the record reveals that medical 
examiners have found the Veteran's accounts of tinnitus 
credible.  

Nevertheless, the Board notes that even if the Veteran's 
accounts of exposure to acoustic trauma in service are 
accepted as accurate, there is no competent medical evidence 
of a nexus between that acoustic trauma and the Veteran's 
current left ear hearing loss disability.  The May 2007 VA 
examiner noted that the Veteran first experienced tinnitus 
during his time in the National Guard when a weapon was 
discharged in close proximity to his left ear.  He then 
reviewed the Veteran's claims file, noting that the Veteran's 
audiogram results were consistent with noise exposure with a 
mild impairment in the right ear and a greater impairment in 
the left ear.  The examiner then stated that both ears had 
equal access to weapons fire during active military service 
and that this reasonably good hearing does not support a 
claim for hearing loss 30 years after leaving active military 
service.  On the contrary, the Veteran's claimed tinnitus was 
locked to one specific event and is consistent with the 
examiner's audiogram.  Therefore, the May 2007 audiologist 
opined that the Veteran's tinnitus was more likely than not 
initiated by military-related noise without any evidence of 
later aggravation.  Nevertheless, the audiologist also found 
that the Veteran's claim for hearing loss was not supported 
by the data the audiologist obtained and reviewed.  

Although the Veteran's private audiologist did not interpret 
each frequency into decibels, she did elaborate to an extent 
on the Veteran's hearing loss and tinnitus.  At his June 2009 
examination, the Veteran complained of gradual decreased 
hearing for approximately 20 years and of a history of noise 
exposure from the military, guns, and power tools.  The 
results of the Veteran's hearing test were consistent with 
bilateral cochlear hearing loss, worse in the left ear, 
secondary to noise exposure.  She diagnosed the Veteran with 
bilateral tinnitus, right ear hearing within normal limits 
through 2000 Hz before mild high frequency sensorineural 
hearing loss, and mild left ear hearing loss before sloping 
to moderate high frequency sensorineural hearing loss.  Thus, 
although the private audiologist said that the Veteran's 
gradual decreased hearing loss started approximately 20 years 
ago, this statement is based entirely on the Veteran's lay 
statements and not a review of the claims file.  She also did 
not provide an opinion as to whether hearing loss or tinnitus 
are as likely as not related to the Veteran's active military 
service.   Therefore, because the audiologist did not 
indicate that she reviewed the Veteran's claims file or 
military records, the Board affords her opinion less 
probative value than the May 2007 VA examiner.   

Furthermore, the Veteran's service treatment records from 
both his active Army service and National Guard service are 
absent of any complaints or treatment for any hearing 
problems.  Although the Veteran had ample opportunities to 
seek treatment, his service treatment records do not indicate 
that he ever had any hearing loss disabilities or complaints 
of tinnitus.  For example, at an April 1995 retention 
examination, the Veteran's ears were found clinically normal 
and his hearing was within normal range.  The same can be 
said for examinations in January 1993, August 1989, March 
1988, April 1985, October 1971, April 1968, and July 1966.  
The Veteran also claimed that he never had ear trouble on his 
reports of medical history dated April 1995, January 1993, 
March 1988, April 1985, October 1971, April 1968, and July 
1966.   

Therefore, although exposure to acoustic trauma is consistent 
with the Veteran's military occupational specialty of track 
radar repairman and motor transport as well as his accounts 
of noise exposure, the Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Furthermore, the preponderance of the evidence of 
record is against the Veteran's claim that his left ear 
hearing loss disability is related to his period of active 
military service or National Guard service.  On the contrary, 
the preponderance of the evidence does not weigh against the 
Veteran's claim of entitlement to service connection for 
tinnitus.   

The Board notes that the Veteran asserted that his current 
hearing loss disability and tinnitus are related to his 
period of active military service and that he is considered 
competent to report the observable manifestations of these 
disabilities.  Still, the Board finds the evidence of record 
shows no hearing problems at separation or for many years 
thereafter and that the Veteran does not have a current right 
ear hearing loss disability as defined by VA regulation.  The 
Board affords more probative value to the VA examiner's 
opinion that hearing loss was not caused by or related to 
active military service than the private audiologist's 
report, which did not take into account the Veteran's claims 
file or military records.  Moreover, the Veteran lacks the 
medical expertise to render a competent medical opinion 
regarding the cause of his disabilities.  Therefore, the 
Board affords no probative value to the Veteran's opinion 
regarding their etiology.  Because of these reasons, the 
Board finds the preponderance of the evidence weighs against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss, and service connection for bilateral 
hearing loss is not warranted.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On the other hand, the Veteran competently testified that he 
began observing symptoms of tinnitus during his National 
Guard service, he is currently diagnosed with bilateral 
tinnitus, and the record contains a competent medical opinion 
linking his current tinnitus to his National Guard service.  
Therefore, the Board finds that the preponderance of the 
evidence does not weigh against the Veteran's claim of 
entitlement to service connection for bilateral tinnitus.  To 
that extent, service connection is warranted and the 
Veteran's appeal is granted.


ORDER

1.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine is not reopened.  The appeal 
is denied.

2.  Entitlement to service connection for tinnitus is 
granted.

3.  Entitlement to service connection for left ear hearing 
loss is denied.

4.  Entitlement to service connection for right ear hearing 
loss is denied.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


